Although I agree with the majority that the trial court's suspension of the execution of Sanders's commitment for violation of his probation for a two-year period was invalid, I cannot agree that the trial court retains jurisdiction to order execution of Sanders's original sentence on remand if it so chooses. Instead, he should be discharged because the trial court violated R.C. 2951.07, which provides that "[t]he total period of probation shall not exceed five years."
A trial court does not have inherent power to suspend execution of a criminal sentence. Its powers are limited to the authority expressly provided by statute. State v. Smith (1989),42 Ohio St.3d 60, 61, 537 N.E.2d 198, 200; State v. Meister
(1991), 76 Ohio App.3d 15, 600 N.E.2d 1103. Following imposition of a sentence of confinement, as provided in R.C. 2949.02, suspension of execution of the sentence by the trial court is appropriate solely for the purpose of allowing a defendant a reasonable opportunity to prepare and file an appeal. If no appeal is filed, R.C. 2949.05 provides that the trial court must order execution of the sentence subject to its power to modify under R.C. 2929.51(D).
The majority correctly concludes that the trial court did not have jurisdiction to violate Sanders's probation on January 17, 1991. However, the reason was not because the trial court's termination of Sanders's probation on November 20, 1986, precluded its later order which again placed him on probation in December 1988, but rather because the two years it remained in effect was unreasonable. The result was in reality nothing less than probation. The *Page 676 
trial court required Sanders to obtain his GED and to comply with conditions in the same manner as if he were on probation. The trial court's retention of control over Sanders surely displayed all the badges of probation and manifested the intent to exercise control over him during this period. Accordingly, despite the invalid means used, the two years should be added to the time in which Sanders was subject to the probation ordered by the trial court.
In judicially construing the meaning of R.C. 2951.07, the Ohio Supreme Court reminds judges that interpretation should avoid frustrating its legislative intent. See In re Townsend
(1990), 51 Ohio St.3d 136, 554 N.E.2d 1336. The intent of R.C.2951.07 is that a probationer shall upon conviction be answerable for his crimes for no more than five years unless the time is tolled by the probationer's conduct.
Because Sanders's total probation, including the invalid stay of execution, exceeded five years when the violation was filed on October 31, 1990, the trial court did not have jurisdiction of Sanders. See In re Townsend, supra. I would reverse and discharge.